DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Krahenbuhl et al. (US Patent Publication No. 2011/0248838; hereinafter Krahenbuhl) in view of Wu et al. (US Patent Publication No. 2015/0109542; hereinafter Wu).
With reference to claim 1, Krahenbuhl discloses a multiplex sensing core (100, 400) adapted to be combined with an input device housing (102) (see paragraphs 57, 84; Figs. 1, 4), wherein the multiplex sensing core (100, 400) comprises:
a sensing unit array (101, 401) comprising a plurality of sensing units (in teaching the usage of a touch sensitive display; see paragraph 57);
a second combining mechanism (221, 223) of the input device housing (102) (in teaching the input device housing (102) is fitted to accommodate the housing of the sensing unit array (101, 401); see paragraphs 57, 62, 77; Fig. 2), so that at least one of the sensing units is disposed 
	a microcontroller (104) coupled to the sensing units (1003) (see paragraph 70; Fig. 10) and configured to enable the at least one of the sensing units corresponding to the buttons of the input device housing (in teaching the controller changes the touch sensitive surface from the default mode of operation to correspond to the new input section of the user input device; step 1110; see paragraph 117; Fig. 11), and disable other sensing units that do not correspond to the buttons of the input device housing (in teaching that the controller configure system behaviors for input regions while other input regions could be implemented that does not accept any input; paragraph 118; step 1111; Fig. 11).
	While Krahenbuhl discloses the second combination means as explained, and discloses that the input device housing (102) is to be fit to slide over the housing of the sensing unit array (101, 401), there fails to be specific disclosure of a first combining means to be combined with the second combining means as recited.
	Krahenbuhl, however, further details an additional embodiment (1600) having a sensing unit array (1401) and an input device housing (1402) wherein a first combining means (1605) configured to be combined with the user input attachment (1402).
	

	Krahenbuhl discloses all that is required as explained above and further discloses wherein the buttons (108/2021) are flexible sensors (in teaching depression of the key causes contact between conductive elements (2024/2025); see paragraphs 145, 151; Figs. 20-25), however fails to specifically disclose that the conductive elements are printed by a roll to roll printing process as recited.
	Wu discloses a touch panel device having a touch electrode structure disposed on at least one of the surfaces of the touch panel (see abstract), wherein the touch electrode structure (120) are printed onto the input device substrate (110) by a continuous roll-to-roll printing process (see paragraph 32).
	Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a roll-to roll printing process similar to that which is taught by Wu to be carried out for an input device similar to that which is taught by Krahenbuhl to thereby provide the necessary components at lower cost as well known in the state of the technology.

	With reference to claim 2, Krahenbuhl and Wu disclose all that is required as explained above with reference to claim 1, wherein Krahenbuhl further discloses a mode selection unit coupled to the microcontroller (104) and comprising a plurality of mode pins (330) (in teaching conductive pads (330) that interface with the sensor surface to deliver a temporal signature signal (110) to the identification module (106), wherein the module (106) can be configured as hardware or other devices operable with the controller (104); see paragraphs 61, 65; Figs. 1-3), wherein the microcontroller determines to enable the at least one of the sensing units according to a coupling result between at least one of the mode pins and at least one selection pin of the input device housing (in teaching the usage of adaptation module (107); see paragraphs 72, 118; Fig. 1, 10, 11).

With reference to claim 3, Krahenbuhl and Wu disclose all that is required as explained above with reference to claim 1, wherein Krahenbuhl further discloses a memory unit (105) coupled to the microcontroller (104) (see paragraphs 60, 60; Figs. 1 and 10) and configured to record a lookup table, wherein the microcontroller reads the lookup table according to the coupling result between the at least one of the mode pins (330) and the at least one selection pin (in teaching the usage of a touch sensitive display; see paragraph 57) of the input device housing, so as to determine to enable 

With reference to claim 8, Krahenbuhl and Wu disclose all that is required as explained above with reference to claim 1, wherein Krahenbuhl further discloses a plurality of light emitting units (1005) coupled to the microcontroller (104) and disposed corresponding to the sensing units (1003) (see paragraph 155-156; Figs. 10, 27).

With reference to claim 10, Krahenbuhl and Wu disclose all that is required as explained above with reference to claim 1, wherein Krahenbuhl further discloses, a communication unit (wire connection coupled to sensor core, 2900) and coupled to the microcontroller (104) (see paragraph 166, Fig. 29), wherein the microcontroller (104) communicates with an external reality apparatus (2904) via the communication unit (see paragraph 166, Fig. 29), and, according to an operation result of the buttons of the input device housing corresponding to the at least one of the sensing units, outputs an operation command to the reality apparatus (see paragraph 167; Fig. 29).


Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Krahenbuhl and Wu as applied to claim 1 above, and further in view of Cheng et al. (US Patent Publication No. 2009/0209346; hereinafter Cheng).
With reference to claim 4, Krahenbuhl and Wu disclose all that is required as explained above with reference to claim 1, wherein Krahenbuhl further discloses a first connector (conductive pads of touch sensitive display), wherein when the multiplex sensing core (2900) is combined with the input device housing (2902, 2903), the first connector (conductive pads of touch sensitive display) is coupled to a second connector (330; see paragraph 81; Fig. 3) of the input device housing (2902, 2903), and the second connector of the input device housing is coupled to a third connector (2902) of a input device (2990), so that the microcontroller drives the position sensor (see paragraph 166-167, 169, Fig. 29).
	While Krahenbuhl discloses all that is required as explained above, including the disclosure of the third connector being coupled to an input device wherein the input device can be a number of conventional input devices (see paragraph 168), some of which are known in the art to include or function with a position sensor, there fail to be disclosure of a position sensor as recited.

	Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of an input device having a position sensor similar to that which is taught by Cheng, to be carried out as the input device to be connected similar to that which is taught by Krahenbuhl and Wu to provide orientation or position information of the controller (see Cheng; paragraph 78) thereby increasing functionality of the device.

With reference to claim 9, Krahenbuhl and Wu disclose all that is required as explained above with reference to claim 1, wherein Krahenbuhl as explained above discloses that the input device housing (108) is combined with a multiplex sensing core (106), and the microcontroller (104) determines an input mode according to disposition between the sensing core (106) and the buttons of the input device housing (108) (in teaching conductive pads (330) that interface with the sensor surface to deliver a temporal signature signal (110) to the identification module (106), wherein the module (106) can be configured as hardware or other devices operable with the controller (104); see paragraphs 61, 65; Figs. 1-3).

Cheng discloses an input device housing (108) wherein when the input device housing (108) is combined with both the multiplex sensing core (106) and another multiplex sensing core (302), a microcontroller (102) determines an input mode according to corresponding disposition between the at least one of the sensing units of the multiplex sensing core and device housing and between at least one of another plurality of sensing units of the other multiplex sensing core and the input device housing (in teaching operation of specific functions according to the core devices (106, 302) being attached to the input device housing (108), specifically quarterback functions; see paragraph 76; Fig. 8-9).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of an additional multiplex sensing core, similar to that which is taught by Cheng, to be carried out in a device similar to that which is taught by Krahenbuhl and Wu thereby increasing functionality of the device (see Cheng; paragraph 76).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Krahenbuhl and Wu as applied to claim 1 above, and further in view of Huppi (US Patent Publication No. 2006/0256090).
With reference to claim 5, Krahenbuhl and Wu disclose all that is required as explained above with reference to claim 1, wherein Krahenbuhl further discloses another sensing unit coupled to the microcontroller (in teaching that the touch sensitive surface (2901) may be disposed on various sides of the electronic device (2900) including the front and sides of the device housing; see paragraph 169).
While disclosing another sensing unit as explained above, and while it would appear to be obvious to allow for an input device housing to interact with the sensing unit, there fails to be disclosure of a corresponding side frame button of the input device housing as recited.
Huppi discloses a sensing core (652), having another sensing unit (in teaching a plurality of sensing unit arrays (650) are disposed on any side of the handheld electronic device (652); see paragraph 101; Fig. 15) coupled to the microcontroller (502) (see paragraphs 81, 85; Fig. 11), and having a input device housing (655) having a side frame button (656) corresponding to the said another sensing unit positioned on any side of the handheld device (see paragraph 102; Fig. 15).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the input device housing to have a side frame button for 

With reference to claim 6, Krahenbuhl, Wu, and Huppi disclose all that is required as explained above with reference to claim 5, and while Krahenbuhl discloses the side frame button as explained above, there fails to be disclosure of a force determination based on capacitance as recited.
Huppi discloses sensing units array (650) and side frame button (656) of the device as explained above (see paragraphs 101-102), and additionally discloses button (18c, 656) interaction with the sensing unit array (14, 650), wherein the microcontroller (502; Fig. 11) determines a degree of force applied to the side frame button (656) according to a capacitance value variation between the other sensing unit and the side frame button (described in relation to as front button interaction with a front sensing array; see paragraphs 72-73; Figs. 7, 15).
Therefore, one of ordinary skill in the art would have been motivated to allow for force sensing of a side frame button similar to that which is taught by Huppi, to be carried out in a device similar to that which is taught by Krahenbuhl and Wu to thereby provide the user with additional functionality when operating the device.

With reference to claim 7, Krahenbuhl and Wu disclose all that is required as explained above with reference to claim 1, wherein Krahenbuhl further discloses that the touch sensitive surface (2901) may be located on the front or sides of sensing core (2900) (see paragraph 169).
While disclosing the touch sensitive surface may be located on the front or sides, Krahenbuhl fails to disclose a core column in which a plurality of sensing unit arrays are disposed surrounding the core column as recited.
Huppi discloses a core column (652), wherein a plurality of sensing units arrays are disposed surrounding the core column having (in teaching wherein a plurality of sensing unit arrays (650) are disposed on any side of the handheld electronic device (652); see paragraph 101; Fig. 15).
Therefore, one of ordinary skill in the art would have been motivated to allow the input device housing to have a side frame button for corresponding to another sensing unit similar to that which is taught by Huppi to be carried out in a device similar to that which is taught by Krahenbuhl and Wu to thereby provide the user with additional functionality when operating the device.




Claims 11-13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krahenbuhl and Wu.
With reference to claim 11, Krahenbuhl discloses an input device (see paragraphs 57, 84; Figs. 1, 4) comprising:
a multiplex sensing core (100, 400) comprising:
	a sensing unit array (101, 401) comprising a plurality of sensing units sensing units (in teaching the usage of a touch sensitive display; see paragraph 57); and 
a microcontroller (104) coupled to the sensing units (1003) (see paragraph 70; Fig. 10); and
an input device housing (102) comprising: a plurality of buttons (108); and a second combining mechanism (221, 223);
wherein the first combining mechanism of the multiplex sensing core is combined with the second combining mechanism of the input device housing, so that at least one of the sensing units is disposed corresponding to the buttons, and the microcontroller enables the at least one of the sensing units corresponding to the buttons and disables other sensing units that do not correspond to the buttons.
While Krahenbuhl discloses the second combination means as explained, and discloses that the input device housing (102) is to be fit to slide over the housing of the sensing unit array (101, 401), there fails to be 
	Krahenbuhl, however, further details an additional embodiment (1600) having a sensing unit array (1401) and an input device housing (1402) wherein a first combining means (1605) configured to be combined with the user input attachment (1402).
	Therefore one of ordinary skill in the art would have been motivated to allow the usage of an embodiment configuration having a first combining mechanism of the sensing unit array and a second combining mechanism of the input device housing similar to that which is taught by the embodiments of Krahenbuhl to thereby help retain the user input attachment to the sensing unit array (Krahenbuhl; paragraph 137).
Krahenbuhl discloses all that is required as explained above and further discloses wherein the buttons (108/2021) are flexible sensors (in teaching depression of the key causes contact between conductive elements (2024/2025); see paragraphs 145, 151; Figs. 20-25), however fails to specifically disclose that the conductive elements are printed by a roll to toll printing process as recited.
	Wu discloses a touch panel device having a touch electrode structure disposed on at least one of the surfaces of the touch panel (see abstract), wherein the touch electrode structure (120) are printed onto the input 
	Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a roll-to roll printing process similar to that which is taught by Wu to be carried out for an input device similar to that which is taught by Krahenbuhl to thereby provide the necessary components at lower cost as well known in the state of the technology.

With reference to claim 12, Krahenbuhl and Wu disclose all that is required as explained above with reference to claim 11, wherein Krahenbuhl further discloses a mode selection unit coupled to the microcontroller (104) and comprising a plurality of mode pins (330) (in teaching conductive pads (330) that interface with the sensor surface to deliver a temporal signature signal (110) to the identification module (106), wherein the module (106) can be configured as hardware or other devices operable with the controller (104); see paragraphs 61, 65; Figs. 1-3), wherein the microcontroller determines to enable the at least one of the sensing units according to a coupling result between at least one of the mode pins and at least one selection pin of the input device housing (in teaching the usage of adaptation module (107); see paragraphs 72, 118; Fig. 1, 10, 11) .

claim 13, Krahenbuhl and Wu disclose all that is required as explained above with reference to claim 11, wherein Krahenbuhl further discloses a memory unit (105) coupled to the microcontroller (104) (see paragraphs 60, 60; Figs. 1 and 10) and configured to record a lookup table, wherein the microcontroller reads the lookup table according to the coupling result between the at least one of the mode pins (330) and the at least one selection pin (in teaching the usage of a touch sensitive display; see paragraph 57) of the input device housing, so as to determine to enable the at least one of the sensing units (in teaching the usage of temporal signature signal (110) of the identification module (106), wherein the temporal characteristics are compared with predefined data to identify the type of user input attachment; see paragraph 68).

With reference to claim 18, Krahenbuhl and Wu disclose all that is required as explained above with reference to claim 11, wherein Krahenbuhl further discloses a plurality of light emitting units (1005) coupled to the microcontroller (104) and disposed corresponding to the sensing units (1003) (see paragraph 155-156; Figs. 10, 27).

With reference to claim 20, Krahenbuhl and Wu disclose all that is required as explained above with reference to claim 11, wherein Krahenbuhl further discloses, a communication unit (wire connection coupled .


Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Krahenbuhl and Wu as applied to claim 11 above, and further in view of Cheng.
With reference to claim 14, Krahenbuhl and Wu disclose all that is required as explained above with reference to claim 11, wherein Krahenbuhl further discloses a first connector (conductive pads of touch sensitive display), wherein when the multiplex sensing core (2900) is combined with the input device housing (2902, 2903), the first connector (conductive pads of touch sensitive display) is coupled to a second connector (330; see paragraph 81; Fig. 3) of the input device housing (2902, 2903), and the second connector of the input device housing is coupled to a third connector (2902) of a input device (2990), so that the microcontroller drives the position sensor (see paragraph 166-167, 169, Fig. 29).

	Cheng discloses a remote gaming device controller (see Fig. 9A) having a multiplex sensing core (106) adapted to be combined with an input device housing (108) and having position sensor (400) to be coupled to a connector of the input device housing (108) or sensing core (106) (see paragraph 77; Fig. 9A).
	Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of an input device having a position sensor similar to that which is taught by Cheng, to be carried out as the input device to be connected similar to that which is taught by Krahenbuhl and Wu to provide orientation or position information of the controller (see Cheng; paragraph 78) thereby increasing functionality of the device.

With reference to claim 19, Krahenbuhl and Wu disclose all that is required as explained above with reference to claim 11, wherein Krahenbuhl as explained above discloses that the input device housing (108) is combined with a multiplex sensing core (106), and the microcontroller 
While disclosing all that is required as explained above, there fails to be disclosure of another multiplex sensing core combined with the input device housing and a microcontroller determining the input mode thereof as recited.
Cheng discloses an input device housing (108) wherein when the input device housing (108) is combined with both the multiplex sensing core (106) and another multiplex sensing core (302), a microcontroller (102) determines an input mode according to corresponding disposition between the at least one of the sensing units of the multiplex sensing core and device housing and between at least one of another plurality of sensing units of the other multiplex sensing core and the input device housing (in teaching operation of specific functions according to the core devices (106, 302) being attached to the input device housing (108), specifically quarterback functions; see paragraph 76; Fig. 8-9).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of an additional multiplex sensing core, similar to that .


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Krahenbuhl and Wu as applied to claim 11 above, and further in view of Huppi (US Patent Publication No. 2006/0256090).
With reference to claim 15, Krahenbuhl and Wu disclose all that is required as explained above with reference to claim 11, wherein Krahenbuhl further discloses another sensing unit coupled to the microcontroller (in teaching that the touch sensitive surface (2901) may be disposed on various sides of the electronic device (2900) including the front and sides of the device housing; see paragraph 169).
While disclosing another sensing unit as explained above, and while it would appear to be obvious to allow for an input device housing to interact with the sensing unit, there fails to be disclosure of a corresponding side frame button of the input device housing as recited.
Huppi discloses a sensing core (652), having another sensing unit (in teaching a plurality of sensing unit arrays (650) are disposed on any side of the handheld electronic device (652); see paragraph 101; Fig. 15) coupled to the microcontroller (502) (see paragraphs 81, 85; Fig. 11), and having a 
Therefore, it would have been obvious to one of ordinary skill in the art to allow the input device housing to have a side frame button for corresponding to another sensing unit similar to that which is taught by Huppi to be carried out in a device similar to that which is taught by Krahenbuhl and Wu to thereby provide the user with additional functionality when operating the device.

With reference to claim 16, Krahenbuhl, Wu, and Huppi disclose all that is required as explained above with reference to claim 15, and while Krahenbuhl discloses the side frame button as explained above, there fails to be disclosure of a force determination based on capacitance as recited.
Huppi discloses sensing units array (650) and side frame button (656) of the device as explained above (see paragraphs 101-102), and additionally discloses button (18c, 656) interaction with the sensing unit array (14, 650), wherein the microcontroller (502; Fig. 11) determines a degree of force applied to the side frame button (656) according to a capacitance value variation between the other sensing unit and the side frame button (described in relation to as front button interaction with a front sensing array; see paragraphs 72-73; Figs. 7, 15).


With reference to claim 17, Krahenbuhl and Wu disclose all that is required as explained above with reference to claim 11, wherein Krahenbuhl further discloses that the touch sensitive surface (2901) may be located on the front or sides of sensing core (2900) (see paragraph 169).
While disclosing the touch sensitive surface may be located on the front or sides, Krahenbuhl fails to disclose a core column in which a plurality of sensing unit arrays are disposed surrounding the core column as recited.
Huppi discloses a core column (652), wherein a plurality of sensing units arrays are disposed surrounding the core column having (in teaching wherein a plurality of sensing unit arrays (650) are disposed on any side of the handheld electronic device (652); see paragraph 101; Fig. 15).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the input device housing to have a side frame button for corresponding to another sensing unit similar to that which is taught by Huppi to be carried out in a device similar to that which is taught by .


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Howard et al. (US 8,884,871) discloses plug coupled to a communication port of the handheld wireless communication device, and a plurality of infrared emitters (see abstract; Figs. 2-3).
Park et al. (US 2003/0052860) discloses a modular remote controller assembled by the connection of modules chosen based on desired functions of the remote controller (see abstract; Figs. 1-4).
Hovseth (US 2012/0040758) discloses a video game accessory comprises a body configured to receive a video game controller at a first location of the body (see abstract; Figs. 1-3).
Bychkov et al. (US 8,608,497) discloses a connector assembly for a modular device that connects to a host device including a receptacle forming part of a host electronic device (see abstract; Figs. 1-4).
NPL-Source:  https://dm.henkel-dam.com/is/content/henkel/Brochure_Printed_Electronics_Inks___Coatingspdf discloses different printed electrode products for keyboard and touch screen technology as well as multiple other printed electrode products.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625